     Case: 1:21-cv-01899 Document #: 9 Filed: 06/09/21 Page 1 of 1 PageID #:29

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Leo Kevin Kelly, et al.
                                  Plaintiff,
v.                                                      Case No.: 1:21−cv−01899
                                                        Honorable Sara L. Ellis
Michele Dorr Kelly
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 9, 2021:


        MINUTE entry before the Honorable Sara L. Ellis: Telephone conference held on
6/9/2021. It is hereby ordered that this case is dismissed with prejudice with respect to
Plaintiff Leo Kevin Kelly and without prejudice with respect to Susan Rowe Mazzorana.
Dismissal without prejudice as to Susan Rowe Mazzorana will convert to a dismissal with
prejudice in ninety (90) days if a motion to reinstate has not been filed on or before
9/7/2021. Civil case terminated. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
